DETAILED ACTION
This Office Action is responsive to communications of application received on 11/12/2021. The disposition of the claims is as follows: claims 1-8 are pending in this application. Claims 1 and 8 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2019-089021 and 2019-089022 filed in Japan on 5/9/2019.  Receipts of the subject certified copy of the priority document from participating IP office on 12/1/2021, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/12/2021 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Irons et al. (US 6,427,032) teaches a system and method implements a desktop solution for digital filing, which can be made available to each worker. Uniquely, the digital filing system of the present invention also allows users to index and label documents prior to scanning/imaging by using either a dedicated desktop labeling mechanism or pre-printed labels. The most preferred embodiments of the present invention utilize individual pre-printed labels that are dispensed one at a time from a "pop-up" dispensing mechanism. Each of the pre-printed labels contains a globally unique document identifier which is affixed to the lead page of a paper-based document. The globally unique file name or identifier is synchronized with a computerized database so that the digital image of the paper-based document and index information associated with the digital image can be stored and retrieved when the document is subsequently scanned (abstract and figures 7a-7c).
Panferov et al. (US 2014/0122479) teaches a system and methods for determining a type and semi-unique features of electronic files. The methods generally include generating at least one document hypothesis corresponding to the type of the document. For each document hypothesis, the document type is verified. A document type hypothesis is selected. A document name is formed based on the selected document type hypothesis and one or more features of the document. Such steps generally include automatically or programmatically naming of electronic files. A unique or semi-unique name is given, one that reproduces some of the document's contents, attributes and/or characteristics. Each document is provided with a name that can be easily understood and that is related to the content of the document (figures 4A-4C).
However, the prior art searched and of record neither anticipates nor suggests the claimed combinations of a captured image obtaining module configured to obtain an original captured image and a first captured image, the original captured image being generated by optically capturing a document having one or more pages by an image scanner, the first captured image being generated by optically capturing the document having the one or more pages by the image scanner, a first note on which a 10first character is written being attached onto a first page of the document, a document image generating module configured to mask the first note area included in the document area, and generate a document image of the first 20page, an image matching module configured to determine whether or not the document image of the first page matches with the original captured image, and thereby determine the first page of the original captured image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675